Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referenced prior art include:
US 2013/0275656 (Talagala et al) teaching  method including encoding a key of a key-value pair into a logical address of a sparse logical address space for a non-volatile medium; mapping a logical address to a physical location in the non-volatile medium; and storing a value of a key-value pair at a physical location.
R. Rashid et al., "Machine-independent virtual memory management for paged uniprocessor and multiprocessor architectures," in IEEE Transactions on Computers, vol. 37, no. 8, pp. 896-908, Aug. 1988.
US 9075710 (Talagala et al) teaching systems and methods for a key-value store including mapping a logical address to a physical location in the non-volatile medium and storing a value of a key-value pair at a physical location.
US 6978342 (Estakhri et al) teaching  device for storing mapping information for mapping a logical block address identifying a block being accessed by a host to a physical block address, wherein a block is stored and a moved virtual physical block address for identifying a "moved" location, within the nonvolatile memory, the mapping information further including status information for use of the "original" physical block address and the "moved" physical block address and for providing information regarding "moved" sectors within the block being accessed.
US 8015388 (Rihan et al) teaching method and system comprising shadow page table entry corresponding to guest virtual address for accessing virtual memory indicating a marker or indicator stored in the shadow page table entries to indicate that a mapping corresponding to the guest virtual address of the shadow page table entry is not present in the guest page table.

However, applicant’s arguments covers the reasons for allowance, as none of the prior art of record teaches or renders obvious the features as recited in the claims taken in light of the disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136